Applicant resided in the city of New York until 1925. He attended a high school for six months, and a law school of good standing for nine months as a special student. In 1925 he went to Tennessee and studied in a law school for nine months and in June, 1926, received a law degree. In September, 1926, he was licensed to practice, and practiced in a local Circuit Court for seven years. His practice was principally in the criminal courts. After he had practiced for about five years, he was disciplined by suspension for six months for soliciting a criminal case. He earnestly asserts that he was guiltless in the matter. There are letters from representatives of the bar of Tennessee indicating that there may be some force in his claim. He was examined by the committee on character and fitness as to his legal qualifications, and was found wanting. Six months later, upon a second examination, some improvement was shown. The examinations indicate the letters of recommendation filed by him were written by generous Mends. Not a word is said by the applicant- as to the reason for his departure from this State to take up a residence in Tennessee. His lack of scholastic training, the short stay at a New York city law school, one year of law school in Tennessee, and a return *724to his native State two years after the completion of five years of actual practice in Tennessee, indicate that the applicant was unwilling or unable to face the strict requirements in this State, and indirectly sought to gain the same end. One 'who indicates he is unable to meet the high standards of the tests required in this State should not be permitted to circumvent them by adopting the means provided by another rule in order to practice law “ in his home city,” as one of applicant’s proponents from Memphis writes in recommending him. Application denied. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.